The present application, filed on or after March 16, 2013, is being examined under the under the first inventor to file provisions of the AIA .
Claims 1-13, are pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 11, 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims include compound of claim 1. The nature of the invention is using the compound as pharmaceutical. 
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The term preventing, claim 11, implies loss of skin pigmentation has not occurred.  The specification fails to set forth how “normal” people who are predisposed to the disease, would be identified and the treatment regimen that would prevent the occurrence of the disease. 
There are no assays, results of such assays and a discussion of the results establishing nexus between the results and loss of skin pigmentation.  There are no assays that established conclusive evidence in support of the claim.  The scope of the claim is broader than the specification enabling disclosure.  By deleting preventing the rejection would be overcome. Other appropriate corrections are required.
 There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific examples, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claim.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  See the Examiner’s suggestions above.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
 As written the claims embraced all diseases or conditions that are known today and those that may be discovered in the future. Also, the claims require reading the specification as well as other external sources into the claims contrary to several precedent decisions by the US courts and official practice. 
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993). In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  By deleting the claims the rejection would be overcome.
Claim 11, is drawn to increasing or preventing loss of skin pigmentation in a subject in need thereof. Increasing loss of skin pigmentation is the exact opposite of preventing loss of skin pigmentation. What is the mechanism by which the drug would increase loss of pigmentation and the mechanism by which it would prevent such loss?  The specification states “treating disease states and conditions mediated through GPER receptors” ([0002], last line). Mediation can be positive (activation) or negative (inhibition). There is no evidence the instant compound would activate as well as inhibit GPER receptors at the same time. Appropriate corrections are required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrases “wherein activation of G-protein coupled estrogen receptor (GPER)”, claim 3, lines 1-2, and “cells or causing or involved in the disease or disorder”, claim 4, lines 1-2, are not cited in claim 1.  Therefore the claims are improper dependent form for failing to further limit the subject matter of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Prossnitz et al., US 8,487,100 B2. [Prossnitz I].  
Claims 1-13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Prossnitz et al., US 10,251,870 B2. [Prossnitz II].  
Applicant claims methods of treating a long list of diseases (claims 7, ) e.g. cancers (claims 7-9, 13), diabetes II (claim 10), vitiligo (claims 11-12), etc., by administering polymorph A of compound shown below, which is a GPER modulator. Applicant also claims combination therapy (claim 5).

    PNG
    media_image1.png
    110
    206
    media_image1.png
    Greyscale

  Determination of the scope and content of the prior art (MPEP 2141.01 
[Prossnitz I] teaches methods of treating the same diseases by administering the compound below.  See col. 11, lines 28-43; col. 12, line 60 to col. 13, line 3. The compound 
    PNG
    media_image2.png
    94
    160
    media_image2.png
    Greyscale
 (fig. 1A), includes crystals (polymorph), derivatives, prodrugs, geometric isomers, optical isomers, R and S enantiomers, pure, substantially pure and impure isomers, enantiomeric rich mixtures, racemic, solvates, other mixtures, etc. (col. 10, 58 to col. 11, line 9); and the combination therapy thereof (col. 11, line 44 to col. 13, line 18).  The compound is a GPER modulator and includes GPER from all the tissues of mammals (col. 10, lines 32-46, and several mechanisms of action by the compound are listed at col 10, lines 47-57.  [Prossnitz I] teaches the instantly claimed utilities regardless of mechanism, col. 15, lines 28-69.  See particularly, col. 9, lines 26 to 63.
 [Prossnitz II] teaches methods of treating the same diseases by administering the compound below. See col. 18, lines 3-62. The compound includes polymorphs, amorphous, salts and compositions thereof useful for treating the diseases, which are mediated through G-protein coupled estrogen receptors (GPR30/GPER). 

    PNG
    media_image3.png
    138
    237
    media_image3.png
    Greyscale
, col. 16, lines 50-67. The compound including all its derivatives, prodrugs, geometric isomers, optical isomers, R and S enantiomers, pure, substantially pure and impure isomers, enantiomeric rich mixtures, racemic, other mixtures, etc. (col. 20, lines 1-20 and col. 23, line 60 to col. 24, line 7); and the combination therapy thereof (col. 22, lines 4-27).  GPER includes GPER from all the tissues sources of all mammals (col. 19, lines 35-50, and several mechanisms of action by the compound are listed at col 20, lines 51-67.
 [Prossnitz II] disclosed the instantly claimed utilities at col. 1, line 40 to col. 2, line 57; col. 17, line 52, col.19, line 17. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and [Prossnitz I], is that applicant claims polymorph A instead of polymorphs or crystals in general by the prior art.  Also the prior art did not disclose treatment of vitiligo (loss of skin pigmentation).
The difference between the instant invention and [Prossnitz II], is that applicant claims polymorph A instead of polymorphs or crystals in general by the prior art. Also the prior art did not disclose treatment of vitiligo (loss of skin pigmentation).
 Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007) instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed, 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from knowledge of those of ordinary skill in the art of chemical thermodynamic and pharmacokinetics of polymorphs.
The prior arts may not disclose vitiligo, however it is well-known in the art that vitiligo is associated with several diseases disclosed by the prior arts, such as, diabetes type 2, inflammatory bowel disease (IBD), autoimmune diseases, infertility, celiac diseases, etc. (Patel et al., Biomed and Pharmacotherapy (2017), vol. 92, pp. 501-508). 
The term polymorphs by the prior arts embraced the instant polymorph A.  It is quite possible the crystalline structure of polymorph A is different when the solvent is different.  However, once in a wet environment or in solution the interactions (crystalline/amorphous structures) would change and the polymorphs would acquire only the most thermodynamically stable structural form at its lowest energy level. This is particularly true once the polymorphs are in body fluids.  According to the second law of thermodynamics, in an aqueous environment, this change is spontaneous. The structure of every compound being most stable at its lowest energy level follows the basic principle of chemical thermodynamics, which is notoriously known in the art and can be found in high school or college freshman chemistry textbooks. Over time, similar change occurs within solid crystals/amorphous but much more slowly than in solutions. As old crystalline bonds are broken new ones are formed.  
It is also well-known in the art that a polymorph is not the therapeutic agent because, it loses its crystalline structure and transforms to the basic active compound, which then binds a receptor site. Haleblian et al., J. Pharm. Sc. (1969), vol. 58(8), pp. 911-929.  Having known the basic principle of chemical thermodynamics and pharmacokinetics of polymorphs, one of ordinary skill would have been motivated to claim the same treatments by the prior arts and associated disorders thereof, such as vitiligo, at the time the invention was made.  There is reasonable expectation of success because, applicant use polymorph A exactly as taught by the prior arts. 
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted.
All claims are drawn to the same invention claimed in the earlier application, 16/518,516, and have been finally rejected on the grounds and art of record in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jiang Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         


October 13, 2022